 


109 HCON 102 IH: Urging the appropriate representative of the United States to the 61st session of the United Nations Commission on Human Rights to introduce a resolution calling upon the Government of the Republic of Belarus to cease its human rights violations, and for other purposes.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 102 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Smith of New Jersey (for himself and Mr. Cardin) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Urging the appropriate representative of the United States to the 61st session of the United Nations Commission on Human Rights to introduce a resolution calling upon the Government of the Republic of Belarus to cease its human rights violations, and for other purposes. 
 
Whereas the Government of the Republic of Belarus has engaged in a pattern of clear, gross, and uncorrected violations of human rights and fundamental freedoms; 
Whereas the Government of Belarus continues to allow public officials and law enforcement officers to act with impunity against democratic forces, independent journalists and media, independent trade union members, and human rights activists; 
Whereas on April 8, 2004, the United Nations Commission on Human Rights approved a resolution, urging impartial, credible and full investigation into forced disappearances in Belarus, and summary executions on the disappearances, urging the Government of Belarus to conduct an impartial investigation; 
Whereas the Government of Belarus has made no credible effort to solve the cases of Yuri Zakharenka, Viktor Gonchar, and Anatoly Krasovsky in 1999 and journalist Dmitry Zavadsky in 2000, even though former officials of the Government of Belarus have come forward with credible allegations and evidence that top officials of the Lukashenka regime were involved in these disappearances; 
Whereas the United Nations Commission on Human Rights appointed as Special Rapporteur Adrian Severin to examine the situation of human rights in Belarus and report on efforts to develop human rights education for all sectors of society, including law enforcement, the judiciary, prison officials, and civil society; 
Whereas Belarusian authorities denied Mr. Severin a visa to visit Belarus in his capacity as Special Rapporteur in December 2004; 
Whereas Belarusian authorities have subjected opposition political parties and movements to increased pressure through both judicial and extrajudicial measures; 
Whereas political opposition figure Mikhail Marynich was sentenced in December 2004 and remains in prison on politically-motivated charges, and opposition activists Valery Levonevskiy and Aleksandr Vasilev were sentenced in September 2004 to 2 years imprisonment for authoring a poem insulting President Lukashenka; 
Whereas the October 17, 2004, parliamentary elections and referendum removing term limits for the office of the President in Belarus failed to meet Organization for Security and Cooperation in Europe (OSCE) and other international democratic standards and is the latest in a series of flawed elections; 
Whereas Belarusian authorities have mounted a major systematic crackdown on civil society through the closure, harassment, and repression of nongovernmental organizations and independent trade unions and through beatings and detentions of peaceful demonstrators; 
Whereas the International Labor Organization’s Commission of Inquiry has concluded that several trade unions in Belarus have been denied the right to bargain collectively because of the deregistration and non-registration of independent unions; 
Whereas Belarusian authorities actively suppress freedom of speech and expression, including engaging in systematic reprisals against independent media; 
Whereas police abuse and torture of prisoners and detainees continues in Belarus; 
Whereas Belarusian authorities restrict in practice the right to freedom of religion and have increased their harassment of some religious groups; and 
Whereas Congress passed the Belarus Democracy Act of 2004 and the President signed the measure into law on October 24, 2004 (Public Law 108–347): Now, therefore, be it 
 
That it is the sense of Congress that — 
(1)the Government of the Republic of Belarus should immediately cease its clear, gross, and uncorrected violations of human rights and fundamental freedoms, including persecution of political opponents and independent journalists, and release those individuals who have been imprisoned for opposing the regime in Belarus or for exercising their right to freedom of speech; 
(2)the Government of Belarus should immediately release political prisoners Mikhail Marynich, Valery Levonevskiy, and Aleksandr Vasilev; 
(3)the Government of Belarus should thoroughly and transparently investigate the disappearance of Victor Gonchar, Anatoly Krasovsky, Yuri Zakharenka, and Dmitry Zavadsky; 
(4)the Government of the United States should continue to insist that the Republic of Belarus respect the fundamental human rights of its citizens; 
(5)at the 61st Session of the United Nations Human Rights Commission in Geneva, Switzerland, the appropriate representative of the United States should introduce a resolution detailing the human rights situation within the Republic of Belarus and urging the Government of Belarus to abide by internationally recognized human rights standards; 
(6)the Government of the United States should work with other members of the United Nations Human Rights Commission in organizing multilateral support to obtain passage of the resolution referred to in paragraph (5); and 
(7)United States Government officials and officials from other governments should continue to speak out in international fora, including the Organization for Security and Cooperation in Europe (OSCE), against the Belarusian Government’s suppression of human rights and political freedoms in keeping with that country’s obligations as a participating State of the OSCE. 
 
